Citation Nr: 1434696	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss.  

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for malaria with dehydration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdrew the appeal for all issues currently under appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for bilateral hearing loss; service connection for a back condition; and service connection for malaria with dehydration have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204.  

In May 2014 the Veteran submitted a written statement indicating that he desired to withdraw all issues currently under appeal.  In July 2014, the Veteran's representative confirmed the request to withdraw the appeal with a motion to withdraw.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal is dismissed.  




____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


